Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López
a la cual se unen el Juez Aso-ciado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón.
En el día de hoy una mayoría de los integrantes de este Tribunal —en aras de una alegada “seguridad jurídica y es-tabilidad del derecho”— comete el lamentable error de apli-car automática y equivocadamente una sabia norma juris-prudencial. Dicha mayoría parte de la errónea premisa de que propulsamos la revocación de la decisión emitida en Torres Pérez v. Medina Torres, 113 D.P.R. 72 (1982). Nada más lejos de la realidad. Reconocemos la sabiduría y validez —a la luz de los hechos particulares allí presentes— de la norma promulgada en dicho caso. Lo que sostenemos es que la refe-rida norma no puede ser aplicada, en forma mecánica, a la *390situación de hechos que hoy se encuentra ante nuestra consi-deración. Es por ello que disentimos.
I-H
El día 17 de enero de 1981, aproximadamente a eso de las 10:00 P.M. y en las inmediaciones de un parque deportivo existente en la Urbanización Villa Nevárez de Río Piedras, Puerto Rico, fue arrollada la joven de diez y siete años de edad Elizabeth Molina Caro —mientras cruzaba la Calle Nú-mero 10 de la referida Urbanización— por un vehículo de motor marca Volkswagen conducido por el demandado recu-rrente Manuel Dávila Parrilla, quien discurría en dirección de norte a sur por la mencionada vía pública.
Con motivo de dicho accidente, los padres de la referida adolescente, por sí y en representación de ella, radicaron una demanda de daños y perjuicios ante el Tribunal Superior de Puerto Rico, Sala de San Juan. Dicho foro, luego de la co-rrespondiente vista evidenciaría, dictó sentencia declarando con lugar la demanda radicada. Lo ocurrido esa noche del 17 de enero de 1981 —conforme la Determinación de Hecho Núm. 8 de la sentencia dictada por el tribunal de instancia— fue lo siguiente:
8. Del testimonio prestado por la co-demandante Elizabeth Molina Caro se desprende que esa noche del accidente había salido de casa de una amiga llamada Debbie y tomó la Calle # 10 cerca del parque para regresar a su casa pues admitió que aunque era la ruta más larga era también la más iluminada por las luces del parque de “softball” y había siempre gente en las cercanías. Declaró que fue a cruzar de izquierda a dere-cha en la Calle #10 y que pudo observar que de frente venia un carro porque tenía las luces encendidas. Aun as[í] siguió cruzando pues según su apreciación, el carro venía a una distancia prudente. Admitió que pudo haberse detenido en la otra mitad de la calle, pero que no lo hizo porque el carro no venía cerca. (Énfasis suplido.) Exhibit 4, pág. 8.
*391Como consecuencia del impacto sufrido —el cual el tribunal de instancia cataloga, en su Determinación de Hecho Núm. 4, de gran magnitud— la joven Molina Caro perdió el conocimiento, sufrió fracturas múltiples en la pierna (tibia) izquierda, fractura del hueso maxilar anterior, fractura de la mandíbula y laceración del pliegue mucobucal, pérdida de varios dientes, lo que requirió extenso trabajo de restaura-ción, y varias cicatrices permanentes al dorso de ambas manos. Procede que se señale, en adición, que las fracturas de la pierna izquierda y de la mandíbula requirieron que la joven fuera intervenida quirúrgicamente; que ésta estuvo hospitalizada por espacio de once días, luego de lo cual fue dada de alta para seguir tratamiento en su hogar, y que la referida adolescente no pudo asistir a la escuela superior por un semestre como consecuencia del accidente sufrido.
En la sentencia que dictara, el foro de instancia condenó a la parte demandada recurrente al pago de la suma de $40,000 a la menor codemandante, determinando que ésta había incurrido en un 25% de negligencia comparada(1) con-denó, en adición, a la parte demandada al pago de la suma íntegra de $10,000 a la señora madre de dicha menor por concepto de los sufrimientos y angustias mentales sufridos por ella como consecuencia del accidente ocurrido a su hija.(2) Finalmente, se condenó a la parte demandada al pago de las costas y la suma de $3,000 por concepto de honorarios de abogado.
Inconforme, la parte demandada acudió ante este Tribunal mediante la radicación del correspondiente recurso de *392revisión.(3) Mediante resolución a esos efectos, de fecha 26 de noviembre de 1986, le concedimos término a la parte de-mandante recurrida:
. . . para mostrar causa por la cual no se deba expedir el auto, modificar la sentencia recurrida para aumentar el por ciento de responsabilidad por negligencia atribu[i]do por el tribunal a la recurrida, Elizabeth Molina Caro, y así modifi-cada confirmar la sentencia.
La parte recurrida ha comparecido. Una mayoría del Tribunal en el día de hoy emite una sentencia mediante la cual, no obstante confirmar la sentencia emitida por el tribunal de instancia, modifica el por ciento de negligencia comparada que el referido foro determinó, aumentándolo de un veinti-cinco a un sesenta por ciento; determinando, en adición, que la suma de $10,000 que dicho foro le concediera a la madre de la menor, por concepto de los sufrimientos y angustias mentales que experimentara, “no tiene que ser reducida” en ese sesenta por ciento. (Énfasis suplido.) Opinión del Tribunal, pág. 374. Diferimos; veamos por qué. .
II
De entrada, procede dejar establecido que —no obstante entender, al igual que el foro de instancia y la mayoría del *393Tribunal, que la menor codemandante efectivamente incu-rrió en negligencia comparada— somos del criterio que pro-cede la confirmación de la sentencia recurrida en tanto y en cuanto le impone responsabilidad al demandado recurrente Manuel Dávila Parrilla. Éste, en el recurso que radicara, sos-tiene que lo determinado como probado por el tribunal de instancia en la antes transcrita Determinación de Hecho Núm. 8, la cual acepta como correcta, le exonera totalmente de responsabilidad(4) No estamos de acuerdo.
De la antes mencionada determinación de hecho se puede hacer la inferencia razonable y permisible de que el recu-rrente conducía su vehículo a exceso de velocidad, o, cuando menos, a una “velocidad mayor de la que le permit[ía] ejer-cer el debido dominio del vehículo y reducir la velocidad o parar cuando [fuere] necesario para evitar un accidente”. (Énfasis suplido.) Sec. 5-101 de la Ley de Vehículos y Trán-sito de Puerto Rico, 9 L.P.R.A. sec. 841(a).
Ello es así por cuanto surge de la determinación antes mencionada que la joven Molina Caro decidió cruzar la ca-rretera, a pesar de haber visto el vehículo del demandado, por razón de que “el carro venía a una distancia prudente”, esto es, el mismo “no venía cerca”. Exhibit 4, pág. 8. Es un hecho incontrovertido que el carro impactó a dicha joven antes de que ésta pudiera alcanzar la acera contraria.(5) Re-sulta ser, en su consecuencia, una inferencia razonable y per-*394misible que el carro la alcanzó y la impactó —no obstante haber sido observado a una “distancia prudente”— antes de que ella pudiera alcanzar la acera contraria por razón de que el carro discurría a una alta velocidad.
Por otro lado, tampoco existe controversia sobre el hecho de que el sitio del accidente era uno iluminado y que el de-mandado contaba con buena visibilidad. En primer lugar, la calle era una recta; en segundo lugar, las luces de su vehículo estaban encendidas, y por último, las luces del parque depor-tivo adyacente iluminaban el lugar. Cabe preguntarse, ¿cómo es posible que el demandado no viera a la joven Molina Caro y no pudiera frenar a tiempo cuando en el momento que dicha joven comienza a cruzar la calle, el carro se encontraba a una “distancia prudente” de ella? La contestación es obvia: el demandado discurría a una velocidad mayor de la que le permitía ejercer el debido dominio del vehículo y reducir la velocidad o parar cuando fuere necesario, o estaba condu-ciendo su vehículo sin prestar la debida atención a la vía pú-blica por la que discurría.
A esos efectos, resulta irrelevante que el demandado no condujera su vehículo a una velocidad mayor que la estable-cida por ley para la zona urbana. Hemos resuelto que el he-cho de que por ley se señale un máximo de velocidad para determinada zona en una ciudad no significa que se esté au-torizado a conducir a ese máximo de velocidad todo el tiempo. Vda. de Vila v. Guerra Mondragón, 107 D.P.R. 418 (1978). En resumen, no tenemos duda alguna de que la deter-minación del tribunal de instancia de que el demandado recu-rrente fue negligente en relación con el accidente ocurrido es correcta.
Ello no obstante, tampoco abrigamos duda de que la jo-ven Molina Caro igualmente incurrió en negligencia res-pecto al desafortunado accidente en que se vio envuelta. Como es sabido, a un adolescente de diez y siete años se le puede imputar negligencia comparada. Colón Alvarado v. *395Corp. Mpal. de Barranquitas, 93 D.P.R. 63 (1966). Ella no tenía necesidad alguna de cruzar la vía pública en esos mo-mentos; podía esperar tranquilamente a que pasara el carro. Una persona que cruza una vía pública, sin necesidad ur-gente para ello, a pesar de notar la presencia de un vehículo de motor que se aproxima —no obstante el mismo estar a una “distancia prudente”— incurre, a nuestra manera de ver las cosas, en negligencia, sobre todo en horas de la noche cuando resulta sumamente difícil calcular la velocidad a que discurren los vehículos de motor. Consideramos razona-ble imponerle una negligencia comparada de un cincuenta (50) por ciento a la referida menor Molina Caro.
HH HH h-i
¿Procede reducir, igualmente, en un cincuenta (50) por ciento la suma de dinero que le concediera el tribunal de ins-tancia a la madre de la joven Molina Caro por concepto de los sufrimientos y angustias mentales que/ésta experimentara como consecuencia del accidente sufrido por su hija?
Una mayoría de los integrantes de este Tribunal entiende que ello no es procedente. Al así decidir se apoyan en lo re-suelto en Torres Pérez v. Medina Torres, ante, pág. 79. En dicho caso resolvimos “que no puede reducirse la indemniza-ción concedida a un demandante a base de la negligencia con-tribuyente en que incurriera otro codemandante como causa de un accidente, a menos que la negligencia de este último pudiera imputarse al primero”.(6) Somos del criterio que la transcrita norma no es aplicable a la situación de hechos que da lugar al presente recurso.
*396IV
La correcta solución de la cuestión en controversia re-quiere, aun cuando en forma breve, el examen del trasfondo jurídico de" la misma; esto es, la exposición y discusión de las doctrinas de negligencia comparada y la de responsabilidad solidaria entre cocausantes de un daño.
Como es sabido a raíz de la Ley Núm. 28 de 9 de junio de 1956, que enmendó el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, rige en Puerto Rico la doctrina de la negligencia comparada. El propósito de tal enmienda fue el de eliminar la doctrina de negligencia contribuyente como defensa abso-luta en una reclamación de daños y perjuicios. Acosta Vargas v. Tió, 87 D.P.R. 262 (1963). A tales efectos se le añadió al referido artículo que “[l]a imprudencia concurrente del per-judicado no exime de responsabilidad, pero conlleva la re-ducción de la indemnización”.
La finalidad de la doctrina de la negligencia comparada “es determinar hasta qué punto el daño ha sido predominan-temente causado por una u otra parte”. J. Santos Briz, La Responsabilidad Civil, 3ra ed. rev., Madrid, Ed. Monte-corvo, S.A., 1981, pág. 101. Esto implica que tanto la con-ducta del perjudicado como la del agente serán tomadas en cuenta para determinar en qué medida han contribuido ambos a la realización del daño. Como expresáramos en Montero Saldaña v. Amer. Motors Corp., 107 D.P.R. 452, 463 (1978), “la graduación de culpa en casos de negligencia es la forma más justa y razonable de imponer responsabilidad”.(7) *397El perjudicado no pierde su derecho a ser resarcido por el hecho de haber contribuido al daño sufrido; pero su indemni-zación se reduce en aquella proporción en la que contribuyó a la realización del mismo. “El fundamento de la imputación al perjudicado se halla en su propia conducta descuidada o ne-gligente.” Santos Briz, op. cit., pág. 103. Por otro lado y como consecuencia de lo anterior, la obligación de indemnizar del agente se reduce hasta donde alcance la culpa del perjudi-cado.
Motivados también por consideraciones de equidad y jus-ticia este Tribunal ha adoptado la norma, hoy casi universal, de responsabilidad solidaria entre los cocausantes de un daño. Sánchez Rodríguez v. López Jiménez, 118 D.P.R. 701 (1987);(8) Ramos v. Caparra Dairy, Inc., 116 D.P.R. 60 *398(1985); Soc. de Gananciales v. Soc. de Gananciales, 109 D.P.R. 279, 288 (1979); Merle v. West Bend Co., 97 D.P.R. 408, 405 (1969); Serralta v. Martínez Rivera, 97 D.P.R. 466, 470 (1966); Torres v. A.M.A., 91 D.P.R. 714, 717 (1965); Marcano Torres v. Fuentes Fluviales, 91 D.P.R. 654, 659 (1965); García v. Gobierno de la Capital, 72 D.P.R. 138 (1951). Como expone Soto Nieto:
No son descartables consideraciones de equidad a favor de la solución postulada de solidaridad entre los copartícipes de un hecho ilícito culposo. Hay que destacar —como ha puesto de relieve GULL[Ó]N BALLESTEROS— la evolución expe-rimentada por la responsabilidad extracontractual que viene a ser un derecho tuitivo de la víctima. La mancomunidad supon-dría un retroceso en este panorama porque el perjudicado po-dría no ver satisfecho por entero su interés en el resarci-miento si uno de los obligados resultase insolvente. F. Soto Nieto, La responsabilidad civil derivada del ilícito culposo, Madrid, Ed. Montecorvo, 1982, pág. 84.
Por otro lado, la doctrina de responsabilidad solidaria en-tre cocausantes debe ser analizada en conjunción con la doc-trina de la negligencia comparada. En Ramos v. Caparra Dairy, Inc., ante, págs. 62-64, explicamos detalladamente cuáles eran los resultados de la interacción de ambas doc-trinas. Allí expusimos que:
Aunque frente al tercero perjudicado los cocausantes son solidariamente responsables, la determinación judicial de ne-gligencia atribuible a uno de los cocausantes tiene como obje-tivo principal que ése únicamente responda por el monto de su responsabilidad en el daño causado. Según el Art. 1802 del Código Civil, 3[1] L.P.R.A. see. 5141, no debe imponérsele obligación por los daños en exceso del grado de su culpa *399cuando la misma ha sido compartida con otra persona y así se ha adjudicado.
Este principio de responsabilidad según el grado de negli-gencia de un cocausante, a menudo se confunde con el de res-ponsabilidad como deudor solidario. Son principios diferentes y debemos distinguirlos. La solidaridad se define como “[l]a pluralidad subjetiva ... en vez de producir la división de la relación obligatoria en créditos o deudas separados, permite por el contrario a uno solo de los acreedores exigir el total importe del crédito, y obliga a cada uno de los deudores a pagar la totalidad de la deuda”. D. Espín Cánovas, Manual de Derecho Civil Español, 2da ed., Madrid, Ed. Rev. Der. Pri-vado, 1961, Vol. III, págs. 121-122. Esta relación obligacional es la que liga a los cocausantes de un daño ante el perjudicado.
Aunque la responsabilidad pecuniaria es solidaria, una recla-mación de pago dirigida hacia un cocausante no aumenta ni disminuye su responsabilidad objetiva en una actuación cul-posa.
Una vez el deudor solidario realiza el pago en proporción mayor a la responsabilidad que le correspondía, surge a su haber un crédito que no es otra cosa que el derecho a reclamar la cuantía satisfecha en exceso de esa responsabilidad. García v. Gobierno de la Capital, 72 D.P.R. 138 (1951); Torres v. A.M.A., 91 D.P.R. 714 (1965); Serralta v. Martínez Rivera, 97 D.P.R. 466 (1969).
El nacimiento de esta causa de acción, derivada de una rela-ción interna, ha sido denominada “de contribución, ... de ni-velación, de reembolso y de regreso” —Soc. de Gananciales v. Soc. de Gananciales, 109 D.P.R. 279, 282 (1979). Tiene como fundamento último el evitar el enriquecimiento injusto.
Es evidente que la norma de responsabilidad solidaria entre los cocausantes de un daño resulta ser, por regla general, la solución más justa para el perjudicado. Ésta le provee una mayor garantía para poder resarcirse por el daño su-frido. No obstante, aquel cocausante contra quien se hace efectiva la totalidad del crédito no queda desamparado. Una vez éste realiza el pago en una proporción mayor a la de su *400responsabilidad surge a su favor un crédito el cual puede hacer efectivo con la correspondiente acción de nivelación.
Sin embargo, si es que interesamos arribar a un resul-tado que sea siempre justo, debemos mantener presente que la aplicación de estas dos doctrinas no puede hacerse en forma automática. Esto es, hay que reconocer que la interac-ción de las referidas doctrinas y la aplicación mecánica de las mismas nos pueden llevar a resultados erróneos. Para evi-tarlo, tenemos que forzosamente admitir que existen diver-sas situaciones de hechos que hacen necesario establecer diferencias en la aplicación de dichas doctrinas.
V
Expresa el comentarista Jaime Santos Briz en su obra La Responsabilidad Civil, en lo pertinente, que:
En una primera acepción, operante en la esfera extracon-tractual principalmente, el daño personal puede ser directo o indirecto. Es directo cuando el acto lesivo recae sobre la persona o bienes del damnificado, que es a la vez víctima del he-cho, y es indirecto cuando el acto ataca los bienes o la persona de la víctima y se refleja en el patrimonio de otro que resulta damnificado .... El daño personal, ya sea directo o indirecto, debe resarcirse por el responsable de un acto ilícito .... El daño indirecto puede reclamarlo quien, siendo persona dis-tinta de la víctima, ha sufrido perjuicio en un interés propio y legítimo. (Énfasis suplido.) J. Santos Briz, op. cit., pág. 190.
A los fines de ilustración y mejor entendimiento de lo antes expresado, procede que se señale que en esa “esfera extracontractual” existen, cuando ■ menos, dos grandes “tipos” o grupos de situaciones de hechos(9) en donde puede resultar afectado el “perjudicado directo o primario” y, en casos apropiados, el “perjudicado indirecto”, a saber: (1) la *401situación en que al “perjudicado directo“ —ya sea por ra-zón de que efectivamente no incurrió en negligencia alguna en relación con la situación en que él sufrió sus daños o el caso del “tercero” inocente (la situación del pasajero del au-tobús que se ve envuelto en un accidente con otro vehículo de motor), ya por mandato o ficción de ley (el caso del niño de tierna edad o del incapaz)— no se le puede imputar negli-gencia y (2) la situación en que el “perjudicado directo” contribuye con su negligencia a la ocurrencia de la situa-ción en la cual él sufre sus daños.
Es correcto, como expresáramos anteriormente, que en Torres Pérez v. Medina Torres, ante, resolvimos que “no puede reducirse la indemnización concedida a un deman-dante a base de la negligencia contribuyente en que incurrió otro codemandante como causa de un accidente, a menos que la negligencia de este último pudiera imputarse al primero”.
Debe mantenerse presente, sin embargo, que las normas jurídicas no aplican sobre el vacío. Al enfrentarse a un caso en particular, los tribunales tienen el deber de examinar de-tenidamente la situación de hechos que tienen ante sí con el propósito de determinar si una norma establecida anterior-mente es aplicable a los hechos del caso bajo su considera-ción. De esta manera se evita el peligro de actuar a base de puras consideraciones teóricas sin tomar en cuenta lo deter-minante para el Derecho: los hechos.
Lo resuelto en el caso de Torres Pérez v. Medina Torres, ante, es enteramente correcto dados los hechos particulares de dicho caso. Como podremos ver más adelante en detalle, la norma allí implantada se aplicó a la situación de dos code-mandantes, perjudicados indirectos ambos, que reclaman el resarcimiento de los daños sufridos por ellos como conse-cuencia de un accidente en que se vio envuelta su hijita (per-judicada directa), la cual, debido a su tierna edad, resultaba ser inimputable y en relación con el cual accidente se deter-minó que la madre había sido negligente.
*402Lo allí resuelto no es aplicable a una situación —como la que presenta el caso de autos— donde el perjudicado directo o primario ha incurrido en negligencia en relación con la si-tuación de hechos que da lugar a sus daños. En esta clase de situaciones el derecho o causa de acción que tiene el “perju-dicado indirecto” a que se le compense los daños sufridos por él como consecuencia del daño recibido por el “perjudicado directo” dependerá del “derecho o causa de acción” que este último tenga a recobrar por el daño recibido y, en adición, de si ese “perjudicado indirecto” —independientemente de la “conducta” observada por el “perjudicado directo”— incu-rrió o no en negligencia.
En relación con las dos variantes que presenta la primera situación de hechos —(1) la del perjudicado o “tercero” ino-cente y (2) la del inimputable— por razón de que a ese “per-judicado directo” no se le puede imputar negligencia alguna, el “perjudicado indirecto” tendrá derecho a recibir la totali-dad de la suma de dinero en que se valoren sus daños a menos que él personalmente haya incurrido en negligencia. Ello es así por razón de que en estas dos situaciones el “per-judicado directo” —que, naturalmente, tiene derecho a la to-talidad de sus daños— no fue un cocausante del daño causado. Al ser ello así, no se afecta en lo absoluto la causa de acción del “perjudicado indirecto” a menos que él personal-mente hubiera incurrido en negligencia en relación con la situación que “da lugar” a la causa de acción de ambos.
Por el contrario, en la segunda situación de hechos antes señalada —aquella en que el “perjudicado directo” contri-buye con su negligencia a la ocurrencia del daño por él su-frido— la causa de acción o derecho del “perjudicado indirecto” a recobrar por sus daños se verá proporcional-mente afectada por el por ciento de negligencia en que incu-rrió el “perjudicado directo”; esto es, la suma de dinero en que sean valorados sus daños será reducida en el por ciento de negligencia en que incurrió el “perjudicado directo”. Di*403cho de otra forma, en esta clase de situaciones el derecho a resarcimiento que tiene el “perjudicado indirecto” depende del derecho que tenga el “perjudicado directo” por cuanto este último es un cocausante del daño. La prueba de la co-rrección de lo anteriormente expresado está en que si el “perjudicado directo” resulta ser el cien por ciento responsa-ble de la situación que dio lugar a la ocurrencia de sus daños, el “perjudicado indirecto” no tendrá causa de acción alguna contra la otra persona envuelta en la situación.
I — i >
Un breve análisis de algunas de las decisiones perti-nentes al punto en controversia, obrantes en nuestra juris-prudencia, nos permitirá demostrar la corrección de lo antes expuesto y precisar nuestra posición. Veamos.
El caso de Flores v. F. & J.M. Carrera, Inc., 83 D.P.R. 332 (1961), es un ejemplo de la primera variante antes seña-lada, esto es, el caso del “tercero inocente”. En dicha situa-ción analizamos la causa de acción de una persona que viajaba como pasajero en un automóvil que tuvo un accidente con otro vehículo de motor en una intersección. Habiendo demandado el pasajero (“perjudicado directo”) a ambos con-ductores, se determinó que estos dos habían sido igualmente responsables por el accidente ocurrido. Este Tribunal, ex-presando que no había prueba de que el pasajero codeman-dante(10) fuera “personalmente responsable” por el accidente y ratificando la norma establecida a los efectos de que la ne-gligencia del conductor de un vehículo de motor no es imputable a sus pasajeros(11) resolvió que dicho pasajero code-mandante tenía derecho a ser resarcido por la aseguradora *404del otro vehículo en la totalidad de los daños por él sufridos, dada la solidaridad de la obligación entre cocausantes del daño (los dos conductores), independientemente de que la indemnización correspondiente al conductor del vehículo en que él viajaba fuera reducida en proporción en su negligen-cia contribuyente.(12)
El caso en que, respecto al punto en controversia, basa la mayoría del Tribunal su posición, Torres Pérez v. Medina Torres, ante, es un ejemplo de la segunda variante a que an-teriormente hemos hecho referencia, la del perjudicado directo inimputable. Es enteramente correcto, repetimos, que en dicho caso este Tribunal expresó que “no puede reducirse la indemnización concedida a un demandante a base de negli-gencia contribuyente en que incurriera otro codemandante como causa de un accidente, a menos que la negligencia de este último pudiera imputarse al primero”. Dicha asevera-ción, como expresáramos anteriormente, tiene que ser in-terpretada a la luz de los hechos particulares de dicho caso; esto es, no puede ser aplicada automática y mecánicamente a cualquier situación de hechos. Veamos porqué.
En el citado caso de Torres Pérez v. Medina Torres, ante, una niña de cuatro años de edad se hallaba con su madre en casa de un familiar. Pasaba por la calle frente a la casa un vehículo de motor en que se vendían mantecados. Este se detuvo y la madre permitió que la niña cruzara la calle para comprar un mantecado. Nadie la acompañó. La madre per-maneció en el balcón de la casa. La niña compró el mante-*405cado mientras el vehículo estaba en marcha, siendo impac-tada por éste. Radicada demanda de daños y perjuicios por los padres de la niña, por sí y en representación de ésta, contra el dueño y el conductor del vehículo expendedor de mantecados, estos últimos acudieron ante este Tribunal en solicitud de revisión de la sentencia que los responsabilizó totalmente por el accidente ocurrido.
• Expresamos en dicho caso que a la niña de cuatro años de edad —la “perjudicada directa”— no podía imputársele res-ponsabilidad por sus actos por cuanto a “esa edad un niño no tiene la ‘prudencia, atención y discreción’ para evitar colo-carse en situaciones de peligro para su seguridad, y ‘no se le requiere que cumpla con las normas de conducta que es res-ponsable esperar de un adulto’”. Ello no obstante, determi-namos que la madre de la niña —“perjudicada indirecta”— “‘faltó a su obligación de vigilarla debidamente y su actitud permisiva al dejarla cruzar la calle sola, no obstante su corta edad, para acercarse al vehículo de motor, contribuyó de ma-nera eficiente a la ocurrencia del accidente’”. (Enfasis su-plido.) Opinión del Tribunal, pág. 376. Determinamos, sin embargo, que a la niñita codemandante no se le podía impu-tar la negligencia en la cual había incurrido su señora madre, como tampoco se le podía imputar dicha negligencia al padre codemandante —quien no se encontraba en el lugar del acci-dente— quien al igual que su esposa era un “perjudicado indirecto”, y quien no incurrió en negligencia alguna.
En virtud de ello resolvimos que tanto la niña como su padre tenían derecho a la totalidad de la suma de dinero en que el tribunal de instancia había valorado sus daños; no así la madre codemandante, en relación con la cual procedía la reducción del por ciento de negligencia en que ésta había incurrido. He ahí la razón de ser de la norma antes mencio-nada; esto es, que no procede la reducción de la indemniza-ción de un codemandante a base de la negligencia contribu-yente en que incurre otro codemandante. Como podemos no-*406tar, al ser inimputable la niña (“perjudicada directa”) la causa de acción del padre codemandante (“perjudicado indi-recto”) no se afecta en nada. Éste, al igual que la niña, tiene derecho a recobrar la totalidad de sus daños. No así la madre codemandante. Su causa de acción quedó afectada —no obs-tante no haber la perjudicada directa (la niña) “incurrido” en negligencia— por razón de que dicha madre codemandante incurrió personalmente en negligencia, negligencia que no le podía ser imputada al padre.(13)
En el caso que ocupa nuestra atención, la situación es diferente. El mismo es representativo del “segundo grupo de casos”; esto es, aquél donde el “perjudicado directo” incurre en negligencia en relación con la situación en que sufre daños. En esta situación, la suma de dinero en que son valo-rados los daños del “perjudicado directo” tiene que ser redu-cida en proporción al por ciento de negligencia que se le atribuya a dicho “perjudicado directo”. A igual resultado tiene que llegarse en relación con cualquier “perjudicado in-directo” que demanda por los daños que haya sufrido como consecuencia, a su vez, del daño sufrido por el “perjudicado directo”. La causa de acción de este “perjudicado indirecto” depende totalmente de la causa de acción del “perjudicado directo”. Tan es así, repetimos, que si el tribunal determina que ese “perjudicado directo” fue el cien por ciento respon-sable de la ocurrencia de la situación en que él sufrió los *407daños, el “perjudicado indirecto” no puede recobrar nada, independientemente del hecho de que efectivamente sufriera daños con motivo de dicha situación.
Es por ello que en el presente caso, habiendo la joven Molina Caro (perjudicada directa) incurrido en negligencia, en relación con el accidente en que se vio envuelta, el dere-cho a resarcimiento de su señora madre (perjudicada indi-recta) se ve afectado por el por ciento de negligencia en que su hija incurrió.
VII
La posición que asume la mayoría del Tribunal equivale a sostener que, en esta clase de situación de hechos, la causa de acción del perjudicado indirecto es una totalmente inde-pendiente de la acción del perjudicado directo. Dicho razona-miento, como hemos visto, es uno completamente equivocado ya que la una depende completamente de la otra.
A tales efectos reproducimos parcialmente el análisis que sobre este aspecto ha elaborado el comentarista chileno José Bidart Hernández al analizar una decisión emitida en esa jurisdicción por un tribunal de apelaciones, referente la misma a la acción civil por sufrimientos y angustias mentales radicada por los herederos de una persona que encontró la muerte en un accidente, en relación con el cual éste último incurrió en culpa o negligencia.
... En efecto, si bien las acciones son diferentes y se trata de una acción personal del causahabiente, esto no significa que esta acción sea totalmente independiente de la víctima directa. La acción es personal en el sentido de que ella no figura en el patrimonio dejado por la víctima; que no es a título de sucesor que el causahabiente dispone del derecho de obtener la indemnización de un daño que repercute en su patrimonio. Pero, desde otro punto de vista, dicho derecho “permanece atado al difunto, en el sentido de que los valores de los que los suyos se ven privados son los que se ligaban a su existencia, y que habrían recibido de él, no de su propio fondo”. Así, los *408daños son personales, pero existe una interdependencia con los que ha sufrido la víctima directa.

Es porque la víctima ha sufrido un perjuicio que el causa-habiente sufre también otro perjuicio. Si aquélla no hubiera perecido, de nada habría podido quejarse este último.

Esta interdependencia de las acciones resulta, además, del hecho de que es invocando ciertos vínculos que unen al actor con la víctima, que aquél puede pretender una acción repara-toria del perjuicio. Sin esos lazos o relaciones no se tiene dere-cho a acción alguna, pues los perjuicios resultan justamente de dichas relaciones. Es porque el causahabiente es hijo, padre, hermano, etc., que puede pretender haber sufrido un daño con la muerte de la víctima; de ahí que estos perjuicios encuentran su fuente en una verdadera solidaridad familiar.
No sería justo ni equitativo que para invocar el derecho a demandar una reparación; que para invocar la pretensión misma a la existencia de un daño, el causahabiente haga valer el lazo que lo une a la víctima, y que pretenda ser un tercero extraño cuando se le alega que el accidente, del cual derivan todos los perjuicios, se ha debido en parte al hecho culpable de quien falleció. El lazo es indisoluble, ya que es el que justifica la acción y el hecho originario de todos los perjuicios es el mismo. O se acepta la relación familiar con todas sus conse-cuencias, o se rechaza en su totalidad. La víctima, en vida, no habría podido desligarse de su propia culpa para pretender una reparación integral. Los causahabientes no pueden pretender, por tanto, que esa culpa no les pueda ser opuesta, ya que de la víctima les viene en el fondo el derecho.
Pero hay más: el causahabiente, al poner en movimiento la acción misma de la víctima y en su carácter de sucesor de ésta, sólo obtendría una reparación parcial. Si acciona a título personal, la reparación sería integral. En esta última situación, tendría más derechos que la propia víctima. Cierto es que su perjuicio es personal, distinto del de la víctima, pero ya está dicho que no es totalmente independiente de esta última.
Con la solución que se critica, bien podría suceder que el causahabiente, en reparación de su perjuicio personal, obtu-viera una reparación superior a la que podría obtener la suce-sión de la víctima en reparación de la muerte de ésta, y es bien notorio que, por grandes que sean los primeros daños, no pue-*409den ser tan considerables como los que experimenta la víctima directa: ésta pierde la vida.
Tampoco puede, en consecuencia, fundarse la tesis de la ino-ponibilidad de la culpa de la víctima a los causahabientes, en una presunta independencia del daño sufrido por éstos. Cre-emos haber demostrado que no se da tal independencia.
El fallo que comentamos, sin analizar la cuestión ni reparar en ninguna de las posturas que han preocupado a la doctrina y la jurisprudencia sobre el punto, da, sin embargo, una solu-ción correcta, allegada a los buenos principios y a la moral: la culpa de la víctima puede ser alegada por el demandado como una causal de exoneración parcial de responsabilidad, incluso en aquellos casos en que un causahabiente acciona por los daños sufridos en su patrimonio con la muerte de la víctima. La cuestión se plantea en relación a la muerte de la víctima, por ser el caso más frecuente; pero bien podría resul-tar también de cualquier otro perjuicio personal a la misma y del cual resultaran daños por repercusión para los causaha-bientes, como sería el caso en que la víctima sólo sufriera una enfermedad con el accidente. (Enfasis suplido.) J. Bidart Her-nández, Sujetos de la acción de responsabilidad extracon-tractual, Chile, Ed. Jurídica de Chile, 1985, págs. 104-106.
Véase, en adición, el comentario del profesor R. Domín-guez Águila, Hecho de la víctima como causal de exonera-ción de responsabilidad civil, 34 Rev. Der. C. Soc. Chile 30 y ss. (1966).(14)
En resumen, resulta totalmente ilógico permitir a los pa-rientes cercanos invocar de una parte la solidaridad familiar para ser compensados por el autor del accidente, y por otro lado, rehusarse a aceptar para ellos mismos las consecuen-cias de la falta de la víctima o perjudicado directo. La inde-pendencia de las acciones no significa la división del accidente. Es en el accidente que el perjuicio del perjudicado *410indirecto encuentra su fuente y el accidente no puede ser mutilado arbitrariamente. Para apreciar la responsabilidad del tercero que es encauzado por la acción del perjudicado indirecto hay que referirse, evidentemente, al accidente to-mado en su conjunto. El evento original comparte un número cierto de circunstancias de las cuales los demandantes no pueden desligarse. En el caso ante nos una de ellas lo consti-tuye la falta o negligencia de la víctima o perjudicado directo.
VIII
Reconocemos que, de primera intención, no resulta fácil el poder percatarse de la diferencia entre ambas posiciones. Si examinamos más a fondo la cuestión planteada, sin embargo, nos podremos dar cuenta del hecho de que la posición sustentada por la mayoría —a los efectos de que “no puede reducirse la indemnización concedida a un demandante a base de la negligencia comparada en que incurriera otro co-demandante”— no sólo nos lleva a un resultado erróneo sino que a uno contrario a los principios de equidad y justicia que han motivado a la doctrina en general y a este Tribunal, en particular, a extender la norma de responsabilidad solidaria a los causantes de un daño.
Recordaremos que el tribunal de instancia valoró los daños sufridos por la joven Molina Caro (perjudicada directa) en la suma de $40,000 y los de su señora madre (perju-dicada indirecta) en la suma de $10,000, actuación que no fue revisada por la parte demandante.
Si se resuelve que la joven Molina Caro incurrió en un 50% de negligencia comparada tendríamos —bajo la posi-ción asumida por la mayoría— que la menor tendría dere-cho, en primera instancia, a recibir la mitad de los $40,000, esto es, la cantidad de $20,000 y la madre la suma íntegra de $10,000. Hay que recordar, sin embargo, que la parte deman-dada tiene el “derecho de nivelación”. Ramos v. Caparra *411Dairy, Inc., ante. Ello significa que dicha parte tendría el derecho a recobrar de la menor el 50% de lo pagado a la madre, por lo que la menor recibiría la suma neta de $15,000.
Ello de momento, repetimos, parece bien. Pero, ¿y qué si se determinara que la menor fue responsable en un 90%?
El resultado, al amparo de la posición de la mayoría, sería un absurdo. Si aplicamos la norma de Torres Pérez v. Medina Torres, ante, a esta situación la menor tendría dere-cho a recibir, de primera instancia, la suma de $4,000 (el 10% de los $40,000.00); la madre continuaría recibiendo sus $10,000. Pero, al “nivelar”, la parte demandada tendría dere-cho a recobrar de la menor el 90% de los $10,000 pagados a su madre, esto es, la suma de $9,000. El resultado final sería que la menor —perjudicada directa— quedaría debiéndole a la parte demandada la suma de $5,000. No creemos que esa situación ni es la más correcta ni la más justa.
Por el contrario, al amparo de nuestra posición, cada una de dichas codemandantes —no importa el por ciento de negligencia que se le atribuya a la joven Molina Caro— reci-biría una suma de dinero en proporción directa a los daños que recibió.
I — i
Por todas las razones antes expresadas, expediríamos el auto y dictaríamos sentencia modificatoria de la dictada por el tribunal de instancia dictaminando que la codemandante Molina Caro incurrió en un 50% de negligencia en el acci-dente en que se vio envuelta y disponiendo que la cantidad de $10,000 concedida a su señora madre por concepto de an-gustias mentales sea igualmente reducida en dicho por ciento de negligencia.

 El tribunal de instancia ordenó la deducción de $1,000 dispuesta “en el Art. 8 de la Ley de Protección Social por Accidentes de Automóviles (ACCA). Del remanente, se le deducirá el veinticinco porciento [sic] (25%) según nuestra de-terminación de negligencia comparada”. Exhibit 4, pág. 21.


 El foro de instancia desestimó la reclamación del padre de la menor code-mandante por razón de éste no haber comparecido al tribunal ni presentarse prueba alguna relacionada con sus alegados daños.


 La parte demandada recurrente le imputó al foro de instancia la supuesta comisión de tres errores, a saber:
“A) Primer Señalamiento de Error.
“Erró el Tribunal de Instancia en imputarle negligencia a la parte deman-dada recurrente o en la alternativa, erró en su determinación de imputarle sola-mente un veinte y cinco porciento [sic] (25%) de negligencia comparada a la co-demandante Elizabeth Molina Caro.
“B) Segundo Señalamiento de Error:
“Erró el Tribunal de Instancia en la cuantía de la compensación concedida a las co-demandantes Elizabeth Molina Caro y Genoveva Caro.
“C) Tercer Señalamiento de Error:
“Erró el Tribunal de Instancia en la imposición de honorarios de abogado a ser pagados por la demandada.” Solicitud de revisión, pág. 4.


 De hecho, el recurrente sostiene en el recurso que radicara que en el presente caso no solicitó una exposición narrativa de la prueba o una transcrip-ción de la misma debido a que las propias determinaciones de hecho realizadas por el tribunal de instancia —específicamente la Núm. 8— lo exonera totalmente.


E) Resulta procedente enfatizar que según una deposición que se le tomara a la joven Molina Caro —la cual fuera presentada por la parte demandada recu-rrente y admitida en evidencia por el foro de instancia— ella fue alcanzada por el vehículo del demandado cuando “estaba a dos o tres pasos de la acera” contraria. Exhibit 8, pág. 55. Ello significa que dicha joven fue impactada por el carro del demandado en la parte izquierda —en la dirección que discurría éste— de la Calle Núm. 10 de la Urb. Villa Nevárez.


 Al así resolver, expresamente se revocó lo resuelto en Quintana Martínez v. Valentín, 99 D.P.R. 255 (1970).


 En el citado caso de Montero Saldaña v. Amer. Motors Corp., 107 D.P.R. 462, 463-464 (1978), este Tribunal, por consideraciones de equidad y justicia, ex-tendió la doctrina de negligencia comparada a los casos de responsabilidad abso-luta por defectos en los productos. Al así hacerlo expresamos que:
“Es aceptado que la graduación de culpa en casos de negligencia es la forma más justa y razonable de imponer responsabilidad. Si es así en casos de negligen-cia ¿qué razón hay, que no sea de estricto tecnicismo para no aplicarla en casos de responsabilidad absoluta por defectos en los productos? ... No aplicar la gradúa-*397ción de culpa en los casos en que se impone responsabilidad al fabricante, porque su responsabilidad no está predicada en una actuación negligente, es un ejercicio en futilidad. Lo más justo es que la responsabilidad corra pareja con el grado de la falta, no importa el concepto por el que se imponga. Tan injusto resulta negarle compensación a un demandante porque en alguna medida contribuyó a la ocu-rrencia del accidente como imponerle toda la responsabilidad al fabricante de un artículo defectuoso no obstante haber sido imprudente el demandante al utili-zarlo. Para hacer justicia debemos liberarnos de la esclavitud de los términos doctrinarios.”


 Sobre este particular en Sánchez Rodríguez v. López Jiménez, 118 D.P.R. 701, 706 (1987), señalamos que:
“La solución no puede ser más justa. Desde comienzos del siglo XIX autores como Giorgi, Maroi y Venezian ya aludían al hecho dañoso que tiene por causa una deliberación tomada de común acuerdo o intervención material de varios autores. De Cupis, por su parte, insistía en la unidad del acto, producto de un haz de actividades concurrentes subjetivamente distintas y con diversos sujetos. [M.] Albaladejo, [Sobre la solidaridad o mancomunidad de los obligados a responder por acto ilícito común, 16 An. Der. Civ. 345, 367 n. 25 (1963)].
“Ya en el siglo XX, no cabe duda de la universalización del principio de la solidaridad en materia de responsabilidad civil extracontractual. En Francia, au-tores como Mazeaud y Tunc, Aubry y Rau, Carbonnier, Planiol y Ripert, Vincent, De Acutis, Rubino y Albertatario sintonizan con la corriente de pensamiento que propulsa la responsabilidad colectiva de cuantos intervinieron en la inflicción del daño. Igual derrotero siguió la jurisprudencia de las cortes francesas. [F.] Soto Nieto, [La responsabilidad civil derivada del ilícito culposo, Madrid, Ed. Mon-tecorvo, 1982,] págs. 81-83. En España la doctrina mayoritaria se mostró abierta-*398mente en favor del reconocimiento de la solidaridad. Sólo Traviesas, Díaz Pairó y Albaladejo se apartan de la posición mayoritaria. V. Guilarte Zapatero, Comenta-rios al Código Civil y compilaciones for ales, Madrid, Ed. Revista de Derecho Privado, 1983, T. XV, Vol. 2, pág. 224; Albaladejo, op. cit., pág. 358.” (Énfasis suprimido.)


 Dentro de cada uno de esos dos grandes grupos, naturalmente, existen variantes.


 El chofer del automóvil en que éste viajaba también demandó al conductor del segundo vehículo.


n) Véanse: Pacheco v. Pomales, 55 D.P.R. 341 (1939); López v. American Railroad Co. of P.R., 50 D.P.R. 1 (1936).


 En el citado caso de Flores v. F. & J.M. Carrera, Inc., 83 D.P.R. 332 (1961), no existió un “perjudicado indirecto” que codemandara; esto es, un pa-riente o familiar de Flores que demandara por los daños sufridos por él como consecuencia del daño experimentado por Flores. De haberlo habido, sin embargo, no hay duda de que, no habiendo incurrido Flores en negligencia alguna, ese “perjudicado indirecto” hubiera tenido derecho, igualmente, a recibir la tota-lidad de sus daños. Ello por razón de que Flores no fue un cocausante del daño por él recibido.


 El primer caso de Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357 (1982), constituye, al igual que el citado caso de Torres Pérez v. Medina Torres, 113 D.P.R. 72 (1982), otro ejemplo de este segundo grupo o tipo de situaciones de hecho. En dicho caso un niño de seis años de edad fue arrollado por un camión de la Caparra Dairy. Determinamos en dicho caso que al niño, por razón de su edad, no se le podía imputar negligencia contribuyente. No obstante ello, determi-namos que la madre del niño sí había sido negligente en el cuido de éste. Redu-jimos en dicho por ciento la suma de dinero en que se valoraron sus daños. No así en cuanto al padre codemandante, quien no se encontraba en el sitio del acci-dente. Al así resolver, lo hicimos en forma consistente con la norma anterior-mente expuesta.


 Véanse, además, las dos sentencias de la Corte de Casación de Francia de 25 de noviembre de 1964, D. Dalloz, A. Dalloz y Ch. Vergé, Recueil Dalloz de Doctrine de Jurisprudence et de Législatioan, París, Jurisprudence Générale Da-lloz, 1964, pág. 738, con las conclusiones del Procurador General Aydalot.